EHRLICH, Justice.
We have for review Naugle v. State, 497 So.2d 664, 665 (Fla. 2d DCA 1986) in which the Second District Court of Appeal certified the following question:
DOES FLORIDA RULE OF CRIMINAL PROCEDURE 3.191(b)(1) APPLY TO PERSONS HELD IN OTHER JURISDICTIONS SOLELY ON THE BASIS OF CHARGES PENDING IN THIS STATE?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
Consistent with our recent decision in State v. Bivona, 496 So.2d 130 (Fla.1986), the district court below concluded that Rule 3.191(b)(1) does so apply. Accordingly, the decision below is approved.
It is so ordered.
McDonald, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.